Citation Nr: 1200794	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to April 1955.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In December 2009, the Board remanded this appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay in this longstanding appeal, additional development is needed prior to further disposition of the appellant's claim.  

This appeal was remanded by the Board in December 2009 and July 2011 for issuance of proper notice to the appellant.  As noted in the Board's July 2011 remand, the January 2011 notice letter mailed to the appellant pursuant to the Board's December 2009 remand directives was returned undelivered.  A new mailing address for the appellant was provided by the United States Postal Service, however, there was no indication in the record that the January 2011 notice letter was mailed to the appellant at the new address provided.  Therefore, in its July 2011 remand, the Board instructed that the appellant be sent proper notice at her new address of record.  

Despite the fact that supplemental statements of the case were mailed to the appellant at her new address of record in February 2011 and October 2011, a notice letter resent to the appellant in July 2011 was sent to her old address.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the appellant still has not been provided notice of VA's duty to notify and to assist on the issue of entitlement to service connection for the cause of the Veteran's death, and because a new mailing address has been provided for the appellant,  the Board finds that further efforts are needed to provide the appellant compliant notice under the redefined duty to notify.

Accordingly, the case is REMANDED for the following action:

1. Send to the appellant's current address of record a notice letter that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notify the appellant of the regulations regarding the effective date of any award of Dependency and Indemnity Compensation (DIC) benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the notice must include: (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

